Case: 4:18-cr-00876-JAR-NCC Doc. #: 113 Filed: 11/18/19 Page: 1 of 4 PageID #: 370



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DISTRICT

 UNITED STATES OF AMERICA,                    )
                                              )
                       Plaintiff,             )
                                              )
 v.                                           ) No. 4:18CR0876 JAR (NCC)
                                              )
 ASHU JOSHI,                                  )
                                              )
                       Defendant.             )

       GOVERNMENT'S RESPONSE TO DEFENDANT=S MOTION TO COMPEL


        Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

 United States Attorney for the Eastern District of Missouri, and Colleen Lang, Assistant United

 States Attorney for said district, and files its Response to Defendant=s Motions to Compel

 Discovery.

               I. INTRODUCTION AND BACKGROUND INFORMATION.

        The defendant has filed a motion to compel the disclosure of two particular items of

 discovery:

        a. The Facebook Records of the defendant and the victim;

        b. A copy of the forensic analysis of the defendant’s cell phone.

        Both of these items have been available at the United States Attorney’s Office for the

 defense to review at their leisure for months. The Facebook Cyber Tips have been available for

 review since October 26, 2018. The Facebook Accounts of the victim has been available for

 review since November 6, 2018. The Facebook Account of the defendant has been available for

 review since January 3, 2019. The defendant’s cell phone has been available for review at the


                                                 1
Case: 4:18-cr-00876-JAR-NCC Doc. #: 113 Filed: 11/18/19 Page: 2 of 4 PageID #: 371



 U.S. Attorney’s Office since January 3, 2019. See Government’s Exhibit 1, letter to defense

 dated February 4, 2019.

           Further, the victim’s Facebook account, which contains child pornography, was

 converted into a excel spreadsheet by the FBI. This excel spreadsheet only converted the

 messages in the victim’s Facebook messenger account, which include written messages between

 her and the defendant. A copy of this spreadsheet was given to the defense on November 20,

 2018. Again, the full account is available for review at the U.S. Attorney’s Office. The full

 account contains numerous child pornography images of the minor victim, as well as, personal

 messages between the victim and her family, and will not be copied for the defense, but they can

 view it at the U.S. Attorney’s Office.

           Recently an investigator at the U.S. Attorney’s office figured out how to convert the

 defendant’s Facebook account into a pdf document with the images of child pornography

 disabled and thus cannot be viewed. The defendant’s Facebook account was then given to

 defense on a CD (without the child pornography) on November 8, 2019.

           The forensic analysis of the defendant’s cell phone showed it contained 46,000 images

 and over 3000 videos. Many of these images are of pornography and the government has not be

 able to insure that none of them are the victim or another child. Further, there are several images

 of the minor victim in just her bra and underwear on the defendant’s cell phone. The forensic

 analysis is available for the defendant/defense attorney to come and view at the U.S. attorney’s

 office.

                                       II. LEGAL ANALYSIS


           Due to the unique nature of child pornography, discovery in these matters is governed by


                                                   2
Case: 4:18-cr-00876-JAR-NCC Doc. #: 113 Filed: 11/18/19 Page: 3 of 4 PageID #: 372



 the Adam Walsh Act, Title 18 United States Code 3509(m). The Adam Walsh Act requires only

 that the defendant be given ‘ample opportunity’ to examine the evidence, the defense and the

 defendant in this case, have been given more than ample time to review and inspect all computer

 forensic and Facebook material. “[U]nder the Adam Walsh Act, ‘a court shall deny, in any

 criminal proceeding, any request by the defendant to copy, photograph, duplicate, or otherwise

 reproduce any property or material that constitutes child pornography ..., so long as the

 Government makes the property or material reasonably available to the defendant.’ (emphasis

 and ellipsis in original) (quoting 18 U.S.C. § 3509(m)(2)(A) ).” United States vs Mitchell, 725

 Fed.Appx. 544, 545 (9th Cir. 2018). The Government has made the material reasonably available

 to the defendant and defense. It is available for them to come view at the U.S. Attorney’s Office.

 The materials are downloaded onto an off-network computer in a secure viewing room.




                                      III.   CONCLUSION

        Based on the foregoing reasons, the Government respectfully requests that the Court deny

 the Defendant=s Motions to Compel.

                                              Respectfully submitted,
                                              JEFFREY B. JENSEN
                                              United States Attorney


                                              s/ Colleen C. Lang
                                              COLLEEN C. LANG, #56872MO
                                              Assistant United States Attorney
                                              111 South 10th Street, Room 20.333
                                              St. Louis, MO 63102
                                              (314) 539-2200




                                                  3
Case: 4:18-cr-00876-JAR-NCC Doc. #: 113 Filed: 11/18/19 Page: 4 of 4 PageID #: 373




                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 18, 2019, the foregoing was filed electronically with
 the Clerk of the Court to be served by operation of the Court=s electronic filing system upon all
 counsel of record.


                                              s/ Colleen C. Lang
                                              COLLEEN C. LANG, #56872MO
                                              Assistant United States Attorney
                                              111 South 10th Street, Room 20.333
                                              St. Louis, MO 63102




                                                  4
